Citation Nr: 0914997	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1994 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Decatur, Georgia, denying the Veteran's claims of service 
connection.  


FINDINGS OF FACT

1.  The Veteran's preexisting hearing loss disorder was not 
aggravated by his active military service.  

2.  The competent evidence of record does not demonstrate 
that the Veteran has a current left knee disorder.  

3.  The competent evidence of record does not demonstrate 
that the Veteran has a current right knee disorder.  

4.  The competent medical evidence of record does not 
demonstrate that the Veteran has a current right ankle 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
hearing loss disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).  

2.  The criteria for establishing service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for establishing service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for establishing service connection for a 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform a veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that a veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2005 and March 2006 that fully 
addressed all notice elements.  The April 2005 letter was 
sent prior to the initial RO decision in this matter and 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim in the March 2006 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 473. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims of service connection because 
there is no evidence satisfying the McLendon criteria 
described above.  

Regarding the Veteran's claims of a right ankle disorder and 
bilateral knee disorders, there is no evidence of a current 
disability.  Therefore, the first McLendon criteria outlined 
above has not been met.  The Veteran was not prejudiced by 
the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received a VA medical 
examination for his hearing loss in September 2005, and VA 
has obtained these records.  VA has also obtained the records 
of the Veteran's outpatient treatment with VA.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for his hearing loss disability.  Specifically, 
the Veteran contends that his disorder, which preexisted 
military service, was aggravated by his active duty.  
However, the preponderance of the evidence fails to establish 
that the Veteran's hearing loss became increasingly disabling 
as a result of his active duty.  As such, service connection 
must be denied.  

The Veteran's service treatment records establish that his 
hearing loss disorder preexisted his military service.  
According to the authorized audiological evaluation given as 
part of the Veteran's February 1994 enlistment examination, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
40
LEFT
10
0
0
40
65

His hearing was rechecked during this examination, and the 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
55
LEFT
10
0
0
40
65

These results demonstrate that the Veteran suffered from a 
bilateral hearing loss disability at the time of enlistment 
for service.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  Therefore, for service connection to be 
granted, the evidence must demonstrate that the Veteran's 
hearing loss increased in severity during his military 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a).  

In August 1995, the Veteran was afforded additional 
audiometric examination.  Pure tone thresholds, in dB, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
35
LEFT
10
5
0
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist indicated that the Veteran had a known 
history of high frequency hearing loss upon entering the 
army, which appeared to be stable since the Veteran's 
enlistment with the military.  

The above audiometric results establish that the Veteran had 
a noncompensable hearing loss disability at this time.  When 
applying the above test results to Table VI of 38 C.F.R. 
§ 4.86, the Veteran had a numeric designation of I for the 
right ear and of I for the left ear.  When applying these 
results to Table VII of 38 C.F.R. § 4.86, the Veteran would 
have a 0 percent disability evaluation for hearing 
impairment.  

The Veteran was afforded additional audiometric evaluation in 
March 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
50
LEFT
20
5
0
60
60

The Veteran was afforded a subsequent audiometric examination 
in June 1997 in which the audiologist determined there was no 
significant threshold shift since the previous audiometric 
examination of March 1996.  

During his separation examination of October 1999, the 
Veteran was afforded his final in-service audiological 
evaluation.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
25
55
LEFT
5
0
0
45
15

The above evidence indicates that the Veteran experienced 
slight pure tone threshold changes in the right and left ear 
during his service.  However, as discussed below, the 
evidence does not suggest that these slight changes were 
significant enough to result in additional disability.  

The Veteran was afforded a VA audio examination in September 
2005.  The examiner concluded that the Veteran had mild 
sensorineural hearing loss at 3000 Hz and moderate 
sensorineural hearing loss at 4000 Hz.  The Veteran was found 
to have moderately severe hearing loss of the left ear at 
3000 Hz and 4000 Hz.  The examiner was unable to offer an 
opinion linking the changes in the Veteran's pure tone 
thresholds to his military service.  The examiner noted that 
aside from military noise exposure, the Veteran had a post-
service history of noise exposure, including working as a 
machinist with no hearing protection and frequent hunting 
with ear plugs.  

The VA examiner noted that the Veteran's claims file was not 
available for review at the time of examination.  In March 
2006, the VA examiner submitted an addendum to the previous 
examination, noting that the Veteran's claims file had now 
been reviewed.  The examiner noted that VA denied the 
Veteran's claim in November 2005 because the evidence of 
record established that the condition existed prior to the 
Veteran's enlistment with the military, and there was no 
evidence that he had a significant or permanent increase in 
the level of disability.  The examiner indicated that his 
conclusion was the same as that reached by the review board.  
As such, upon review of the Veteran's claims file, the VA 
examiner opined that the evidence of record did not 
demonstrate that the Veteran's hearing loss was aggravated by 
his military service.  

The Veteran was afforded additional audiological evaluation 
during the September 2005 VA examination.  Pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
35
50
LEFT
5
5
10
60
65

Pure tone threshold average was 26 dB for the right ear and 
35 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 88 
percent in the left ear.

The above audiometric results establish a slight change in 
the Veteran's hearing loss disability since his separation 
from military service.  However, they do not suggest that the 
Veteran's hearing loss has significantly increased in 
severity since his enlistment into the military.  When 
applying the above test results to Table VI of 38 C.F.R. 
§ 4.86, the Veteran has a numeric designation of I for the 
right ear and of II for the left ear.  When applying these 
results to Table VII of 38 C.F.R. § 4.86, the Veteran would 
still have a 0 percent evaluation for hearing impairment.  
Therefore, the degree of impairment has not changed since the 
Veteran's enlistment in the military, suggesting that there 
was no in-service aggravation of the Veteran's preexisting 
hearing loss disorder.  

The Board recognizes that the Veteran has indicated that he 
believes his preexisting hearing loss disability was 
aggravated by his military service.  In his February 2006 
notice of disagreement, the Veteran testified that he was 
around tanks in-service, and he felt that this definitely 
aggravated his hearing.  The Veteran reiterated this in his 
December 2007 Form 9, arguing that his separation physical 
showed a worsening of his hearing.  However, VA has received 
no evidence suggesting that the Veteran is competent to 
provide such an etiological opinion.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, while the Veteran certainly believes 
his hearing loss was aggravated by military service, the 
competent medical evidence of record does not support this 
fact.  

In conclusion, the evidence establishes that the Veteran has 
suffered from a hearing loss disability since prior to his 
enlistment with the military.  However, the above results do 
not suggest that the Veteran's bilateral hearing loss has 
become increasingly disabling since his active duty.  As 
such, service connection is not warranted.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hearing loss must be denied.

Bilateral Knee Disorder

The Veteran contends that he is entitled to service 
connection for both a left knee disorder and a right knee 
disorder.  However, the evidence of record does not 
demonstrate that the Veteran currently suffers from a 
disorder of either knee.  The evidence also fails to 
demonstrate that the Veteran suffered an injury of either 
knee during his military service.  As such, service 
connection for a bilateral knee disorder must be denied.  

The Veteran's service treatment records are silent as to any 
complaints of, or treatment for, a knee condition.  According 
to the Veteran's February 1994 enlistment examination, the 
Veteran's lower extremities were found to be normal at the 
time of enlistment.  The Veteran also indicated in his report 
of medical history that he did not then, nor had he ever, 
suffered from a "trick" or locked knee or bone, joint or 
other deformity.  Likewise, according to the October 1998 
separation examination, the Veteran's lower extremities were 
found to be normal at the time of separation.  The Veteran 
again indicated in his report of medical history during his 
separation examination that he did not then, nor had he ever, 
suffered from a "trick" or locked knee or bone, joint or 
other deformity.  

The post-service medical evidence also fails to demonstrate 
that the Veteran has been treated for a knee disorder since 
his separation from active duty in April 1999.  The first 
medical evidence of record involving the Veteran's knees is a 
February 2004 VA outpatient treatment note.  According to 
this note, the Veteran reported occasional pain in his knees 
and ankles.  The only other medical evidence of record 
relating to the Veteran's knees is an August 2004 VA 
outpatient treatment note in which the Veteran again reported 
occasional pain in his knees and ankles.  There is no 
additional medical evidence of record pertaining to the 
Veteran's knees.  

Therefore, the evidence does not demonstrate that the Veteran 
has been diagnosed with a bilateral knee disability.  The 
Board recognizes that the Veteran has reported experiencing 
knee pain on occasion.  However, pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  As previously 
mentioned, there must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
a knee disorder, the Board must deny the Veteran's claims.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

As a final matter, the Board has again considered the lay 
statements provided by the Veteran.  According to the 
February 2006 notice of disagreement, the Veteran reported 
having pain in his knees which has been diagnosed as 
arthritis.  In his December 2007 Form 9, the Veteran reported 
that he has suffered from problems with his knees since his 
separation from service.  However, while the Veteran may 
believe he suffers from a current bilateral knee disorder, 
the evidence does not suggest that the Veteran is competent 
to provide a medical diagnosis.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's self-diagnosis is not 
competent medical evidence of a current disability.  

Since there is no evidence of an in-service injury or 
disease, or of a present disability of the knees, the 
evidence fails to satisfy any of the previously discussed 
criteria for establishing entitlement to service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim and the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The Veteran's claims of entitlement to 
service connection for a left knee disorder and a right knee 
disorder must be denied.

Right Ankle Disorder 

The Veteran also contends that he is entitled to service 
connection for a right ankle disorder as well.  However, the 
evidence of record does not indicate that the Veteran 
currently suffers from a right ankle disorder, or that he 
suffered from a chronic right ankle disorder during his 
military service.  As such, service connection must be 
denied.  

The Veteran's service treatment records do not suggest that 
he suffered from a chronic right ankle injury during his 
military service.  According to a June 1994 medical record, 
the Veteran sought medical treatment with complaints of right 
foot pain for the past 2 days.  In July 1994, the Veteran 
sought treatment for a right ankle sprain.  The Veteran was 
instructed to return to the clinic in 3 weeks if there was no 
improvement.  There is no medical evidence demonstrating that 
the Veteran returned to the clinic for his right ankle.  
According to the Veteran's October 1998 separation 
examination, his lower extremities were normal at the time of 
separation.  The Veteran also reported in his report of 
medical history that he did not suffer from foot trouble or 
bone, joint or other deformity.  The Veteran indicated that 
he was in good health, and the physician did not mention a 
right ankle injury in the summary of the examination.  
Therefore, the evidence demonstrates that the July 1994 right 
ankle sprain was acute and transitory, resolving itself prior 
to the Veteran's separation from service.  

The post-service medical evidence also fails to demonstrate 
that the Veteran has been diagnosed with a right ankle 
disorder since his separation from service.  According to VA 
outpatient treatment notes from February 2004 and August 
2004, the Veteran reported occasional pain in his ankles.  
There are no other records suggesting that the Veteran has 
complained of, or sought treatment for, his right ankle since 
his separation from service.  

Further, as discussed in the previous section, pain alone is 
not a disability for VA compensation purposes.  See Sanchez-
Benitez, 13 Vet. App. at 285.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of 
a right ankle disorder, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

As a final matter, the Board has considered the lay 
statements provided by the Veteran.  According to the 
Veteran's February 2006 notice of disagreement, he reported 
having continued pain and limited motion in his right ankle.  
In his December 2007 Form 9, the Veteran reported that he has 
suffered from problems with his ankles since his separation 
from service.  However, while the Veteran may believe he 
suffers from a current right ankle disorder, the evidence 
does not suggest that the Veteran is competent to provide a 
medical diagnosis.  A layperson is generally not capable of 
opining on matters requiring medical knowledge, such as 
diagnosing a specific disability.  Routen, 10 Vet. App. at 
186.  Therefore, the Board does not find the Veteran's 
diagnosis of a right ankle disorder to be competent medical 
evidence of a current disability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right ankle disorder must be 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a right ankle disorder 
is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


